Citation Nr: 1337574	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  13-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to February 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The issues have been recharacterized to comport with the evidence of record.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Pseudofolliculitis barbae is not disfiguring; less than 5 percent of the entire body and exposed areas are affected; and no more than topical therapy has been required.  


CONCLUSION OF LAW

The criteria for a compensable rating for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Veteran's service treatment records have been obtained; he did not identify any private records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The September 2012 rating decision and January 2013 statement of the case reference VA clinical notes, dated from July 4, 2012, to July 23, 2012, which are not of record.  However, a VA examination of the Veteran's skin was conducted in July 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The examination included a review of the claims folder and a physical examination of the Veteran's skin.  The Veteran has not challenged the examiner's findings.  Remand of the issue for VA clinical notes that were generated the same month that the Veteran's skin underwent such a thorough examination would result in unnecessary delay and serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). 

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Pseudofolliculitis barbae is not specifically listed in the current VA rating schedule contained in 38 C.F.R. Part 4.  When an unlisted condition is encountered, it is rated under a closely related disease or injury.  38 C.F.R. § 4.20.  Diagnostic Codes potentially applicable to the current claim are Diagnostic Code 7800 and Diagnostic Code 7806. 

Absent visible or palpable tissue loss, Diagnostic Code 7800 provides for a 10 percent rating based on at least one characteristic of disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is not compensable.  

Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  38 C.F.R. § 4.118.

Service connection for pseudofolliculitis has been established, effective February 2, 2012, the day after the Veteran's discharge from service.  

The Veteran underwent a VA skin disorders examination in July 2012.  A history of pseudofolliculitis barbae in service was noted.  There was no scarring or disfigurement of the head, face or neck on physical examination.  The Veteran used cream before shaving, with a frequency of more than 6 weeks, but not constantly.  He used no other topical or systemic treatments, either currently or within the past year.  Total body area affected was less than 5 percent, and total exposed areas were also less than 5 percent.  There was no functional impact, nor did it impact the Veteran's ability to work.  

The Veteran submitted an October 2012 statement discussing his in-service symptoms of pseudofolliculitis barbae, but did not provide any evidence as to current symptoms.

There were no findings of disfigurement on examination, nor has the Veteran reported such symptoms; a compensable rating under Diagnostic Code 7800 is not warranted.  

There is also no evidence that pseudofolliculitis barbae involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required.  A compensable rating under Diagnostic Code 7806 is not warranted.  There are no other potentially applicable Diagnostic Codes.  38 C.F.R. § 4.118.

The preponderance of the evidence is against the claim for an initial compensable rating for pseudofolliculitis barbae; there is no doubt to be resolved; and an increased rating is not warranted.

Other Considerations

Consideration of an extra-schedular evaluation is necessary where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R.                  § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The noncompensable evaluation for pseudofolliculitis barbae is adequate.  There is no indication that the disorder results in marked interference with employment or frequent periods of hospitalization.  The Veteran has not indicated that his symptoms present an exceptional or unusual disability picture.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's pseudofolliculitis barbae and extraschedular consideration is not required.

Although the Veteran is not working, the July 2012 VA examiner indicated that the Veteran's skin disorder does not impact his employability, nor has the Veteran asserted that it has interfered with his ability to obtain employment.  Thus, entitlement to a total disability rating based on individual unemployability has not been raised in connection with this issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  




ORDER

Entitlement to an initial compensable rating for pseudofolliculitis barbae is denied.


REMAND

The Veteran asserts that he has a psychiatric disorder which began during service.  His service records document a history of alcohol abuse, with two legal charges for driving under the influence.  According to his DD-214, he was given a general discharge in February 2012 for "alcohol rehabilitation failure."  

The Veteran underwent a VA mental disorders examination in July 2012.  The examiner noted a history of alcohol abuse during service culminating in two charges for driving under the influence and a general discharge for "alcohol rehabilitation failure."  The Veteran also reported difficulty sleeping, overeating, and some social isolation.  The examiner found that the Veteran does not have a mental disorder, but did not provide any rationale for his conclusion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran must be afforded a new VA mental disorders examination.

VA treatment records since July 2012 must also be obtained.  38 C.F.R.                   § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since July 2012.

2.  Schedule the Veteran for a VA mental disorders examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide a diagnosis of any mental disorder found and an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


